Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 13, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  156720                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano
                                                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                            Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  v                                                                 SC: 156720                                        Justices
                                                                    COA: 332500
                                                                    Washtenaw CC: 10-001241-FH
  RAYMOND CHARLES PIERSON,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 12, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

         We further ORDER the Washtenaw Circuit Court, in accordance with
  Administrative Order 2003-03, to determine whether the defendant is indigent and, if so,
  to appoint the State Appellate Defender Office, if feasible, to represent the defendant in
  this Court. If this appointment is not feasible, the trial court shall, within the same time
  frame, appoint other counsel to represent the defendant in this Court.

         The appellant shall file a supplemental brief within 42 days of the date of the order
  appointing counsel addressing whether: (1) defendant was denied the right to a fair trial
  when the trial court informed the jury that his confession to police had already been
  reviewed by the court and had been held admissible, see People v Kincaid, 136 Mich. App.
209, 215-216 (1984); People v Gilbert, 55 Mich. App. 168, 172-173 (1974); and (2) to the
  extent that the trial court erred, whether that error was harmless, People v Corbett, 97
Mich. App. 438, 442 (1980); People v Mathis, 75 Mich. App. 320, 324 (1977). In addition
  to the brief, the appellant shall electronically file an appendix conforming to MCR
  7.312(D)(2). In the brief, citations to the record must provide the appendix page numbers
  as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21
  days of being served with the appellant’s brief. The appellee shall also electronically file
  an appendix, or in the alternative, stipulate to the use of the appendix filed by the
  appellant. A reply, if any, must be filed by the appellant within 14 days of being served
  with the appellee’s brief. The parties should not submit mere restatements of their
  application papers.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 13, 2018
         d0620p
                                                                               Clerk